          Case 1:18-cv-02185-JGK Document 65 Filed 01/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EASTERN PROFIT CORPORATION LIMITED,

                       Plaintiff-Counterclaim Defendant,

       vs.                                                 Case No. 18-cv-2185 (JGK)

STRATEGIC VISION US, LLC,

                       Defendant-Counterclaim Plaintiff

GUO WENGUI a/k/a MILES KWOK,

                       Counterclaim Defendant.



               PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of Counterclaim Defendant’s Motion to Dismiss, dated November 29, 2018, and upon

all the pleadings and proceedings herein, Counterclaim Defendant Guo Wengui, by and through

his attorneys at Hodgson Russ LLP, will move this Court, before the Honorable John G. Koeltl,

at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 14A,

New York, NY 10007, on a date and time as the Court may direct, for entry of an Order:

(1) granting Counterclaim Defendant’s motion to dismiss; (2) dismissing Defendant-

Counterclaim Plaintiff’s Amended Answer with Counterclaims as against Counterclaim

Defendant, pursuant to Federal Rules of Civil Procedure 12(b)(6); and (3) granting such other or

further relief as may be just.


               PLEASE TAKE FURTHER NOTICE that pursuant to the Order, filed

November 6, 2018, (Doc. No. 58), Defendant-Counterclaim Plaintiff must serve and file its
Case 1:18-cv-02185-JGK Document 65 Filed 01/03/19 Page 2 of 2
